Citation Nr: 1732022	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to May 9, 2012.

2. Entitlement to an effective date prior to May 1, 2014 for the award of a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to August 2008, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  Jurisdiction over the claim was subsequently transferred to San Diego, California.  

In January 2015 the Veteran appeared at a Board hearing before the undersigned on the matter of his claim for a higher disability rating for his lumbar spine disability.  A transcript of that hearing is incorporated in the claims file. 

The issue of entitlement to a disability rating higher than 10 percent for a low back disability was previously before the Board in April 2015 when it was remanded for additional development, to include an additional VA examination and opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A Board decision issued in April 2015 granted entitlement to TDIU and the subsequent rating decision issued in June 2015 effectuated that grant, and assigned an effective date of May 1, 2014.  The Veteran has perfected an appeal of the assigned effective date. 

The issue of entitlement to an effective date earlier than May 1, 2014 for the grant of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to May 9, 2012, the evidence shows that the Veteran's low back disability was manifested by a range of motion with flexion to 80 degrees and a combined range of motion of at least 210 degrees and no abnormal gait or spinal contour; incapacitating episodes totaling between two and four weeks in the previous twelve months, and limitation of motion to less than 60 degrees of flexion or less than 120 degrees combined or muscle spasm resulting in abnormal spinal contour or abnormal gait was not shown.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for lumbar degenerative disc disease prior to May 9, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in October 2009.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration and VA treatment facilities.  Records from the hospital at Fort Polk Louisiana have been requested on multiple occasions with no response and the Board has determined that further efforts would be futile.

The Veteran has undergone VA examinations related to the disability on appeal.  The previous remand addressed inadequacies in the examination of May 2012 and the Veteran was thereafter afforded an examination in April 2016.  There is no argument or indication that the examination was inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The IVDS Formula provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a, Note (2). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Facts and Analysis

At a VA examination in November 2008, the Veteran reported incurring back pain in service while climbing a flight of stairs.  (See VA Exam, received 11/25/2008, p. 5.)  Since then he had experienced intermittent low back pain which radiated down the left leg.  An MRI of the spine from June 2008 was reviewed and found to show desiccated discs at L4-5 and L5-S1 with indications of stenosis on the left side at both levels.  (p. 18.)  Mild hypertrophic changes of the facet joints at L3, L4, and L5 were also shown.  The examiner diagnosed degenerative disc disease of the lumbar spine likely to result in decreased mobility, limitations on the ability to lift and carry, and weakness or fatigue.  (p. 22.)  

At a December 2008 VA examination, the Veteran reported symptoms related to his back pain including erectile dysfunction and numbness in the left lateral leg.  (See VA Exam, received 12/11/2008, p. 2.)  He also experienced decreased motion, stiffness, and spasms.  He had daily constant pain at about a 7 in severity, which radiated down his left leg and he experienced severe flare-ups several times per week after strenuous work or walking for prolonged periods.  (p. 3.)  These resulted in difficulty walking and doing his usual chores and were only alleviated by rest.  He stated that he was able to walk for up to one mile without any weight on his back.  On physical examination there was no evidence of spasm, weakness, guarding, tenderness, atrophy, or pain with motion in the lumbar region.  However, on examination of the thoracic region, the examiner found spasms on both sides, pain with motion on both sides, and tenderness on the left side only.  (p. 4.)  The spasm was not sufficient to result in a change in the spine contour or abnormal gait.  (p. 5.)  The examiner noted that the Veteran had a decreased hip swing and tenderness to palpation over the left sacroiliac joint.  (p. 6.)  Range of motion testing showed active forward flexion to 80 degrees, active extension to 20 degrees, active lateral flexion to 20 degrees bilaterally, and active rotation to 20 degrees bilaterally, with pain at the end points of all motions.  (pp. 9-11.)  Passive motion testing showed full range of motion in each instance, with pain present.  Isometric resisted motion was normal in each case and there was no additional loss of motion on repetition, even when there was increased pain.  An X-ray of the spine showed narrowing of the disc space, particularly at L4-5, but no evidence of loss of disc space.  (pp. 11-12.)  The examiner diagnosed lumbar degenerative disc disease, lumbar radiculitis and left sacroiliitis.  (p. 12.)  The Veteran stated that he had experienced 20 incapacitating episodes in the previous year (even while in service).  (p. 13.)

An MRI conducted in March 2009 showed a large extruded disc at the L4-L5 level which extended into the left lateral recess and impinged on the descending left L5 nerve root and possibly the descending left S1 nerve root.  (See Medical Treatment Records, received 03/04/2009, pp. 2-3.)  There was also significant foraminal narrowing at L4-L5 and L5-S1.

In November 2009 the Veteran was treated at VA for an exacerbation of his back pain.  (See Medical Treatment Records, received 01/12/2010, p. 3.)  The provider noted a history of injury in service which caused him problems carrying heavy objects.  The Veteran reported that a few months prior he had felt a terrible pain in his back when he stood up, as if something had "shifted," and since then he had found that it would take him several seconds to feel better after each change in body position.  He was requesting a TENS unit.

An examination of the low back in November 2009 included range of motion findings showing flexion to 80 degrees with pain at 80 degrees, extension to 30 degrees with pain at 30 degrees, lateral flexion to 30 degrees bilaterally with pain at 20 degrees worse on the right, and lateral rotation to 30 degrees with pain at 20 degrees.  (See Medical Treatment Records, received 01/12/2010, pp. 33-34.)  He had increased pain with repetitive motion.  The Veteran reported two incapacitating episodes in the previous year.  He exhibited tenderness and guarding with a slight loss of lordosis in the lower back.  He experienced flare-ups of back pain but could not describe the functional effects of a typical flare-up because they varied so much. The provider listed the current level of severity of the Veteran's degenerative joint disease of the lumbar spine as severe. 

In December 2009, the Veteran reported to his provider at VA that he had been doing the back exercises prescribed by the physical therapist.  (See Medical Treatment Records, received 01/12/2010, p. 29.)  He still had intermittent pain in his low back increased by walking or sitting for prolonged periods.  He also experienced numbness and tingling in his left foot.  On examination he had tenderness to palpation over the lumbar paraspinals, but had full range of motion and no signs of atrophy.  The provider noted a diagnosis of low back pain with radiation into the left leg due to disc extrusion with L5 impingement.  A TENS unit was provided.

At a VA examination in May 2012, the examiner noted a diagnosis of L4-5, L5-S1 paracentral disc herniation compressing the left L5 and S1 nerve roots, as well as left L5-S1 radiculopathy.  (See VA Exam, received 05/09/2012, pp. 1-3.)  The Veteran reported low back pain radiating to his left leg and noted that he had been to the emergency room several times due to low back pain flare-ups.  A recent MRI had revealed a new herniated disc, for which he had been treated at the VA pain clinic.  He treated his pain with home exercises, a TENS unit, avoidance of physical activity, lumbar support, and over the counter painkillers.  He was awaiting a transforaminal injection of L4 to S1 to try to obtain relief.  The Veteran reported having pain flare-ups which prevented him from sitting and affected all functions.  Range of motion findings were described as forward flexion to 30 degrees with pain at 30 degrees; extension to 10 degrees with pain at 10 degrees; lateral flexion on the right side was to 15 degrees with pain at 15 degrees and on the left side was 10 degrees with pain at 10 degrees; lateral rotation was to 30 degrees bilaterally with pain at 30 degrees.  (pp. 3-5.)  There was guarding and tenderness present, but did not result in any abnormal gait or abnormal spinal contour.  (p. 6.)  The Veteran used a back brace to help with his low back pain. (p. 10.)  He had intervertebral disc syndrome but had not experienced any incapacitating events in the previous 12 months.  An MRI showed a new L5-S1 left paracentral disc herniation compressing the left S1 nerve root in addition to the existing L4-5 left paracentral disc herniation compressing the left L5 nerve root.  (pp. 13-14.)

At the Board hearing in January 2015, the Veteran testified that his symptoms prior to the May 2012 VA examination were not much different than they were at the time of the examination.  (See Hearing Transcript, received 01/30/2015, pp. 10-13.)  For instance, he had difficulty sitting for prolonged periods, such as when driving, had problems with his sleep being disturbed by back pain, and he was using a TENS unit, a back brace, a heating pad, and over the counter pain cream to address his back pain.  He had experienced constant back spasms and had participated in physical therapy approved through VA.

An addendum medical opinion was obtained in April 2016 in response to the Board's remand.  (See C&P Exam, received 04/08/2016, p. 1.)  The examiner stated that there was no way to estimate the amount of additional limitation of motion or other functional impact on the Veteran of a flare-up of back pain prior to May 2012.  At the time of the November 2008 VA examination the Veteran was not experiencing a flare-up and had good range of motion which was not diminished on repetitive motion.  The examiner had reviewed the record and was unable to find any treatment records, including emergency treatment records, which indicated the level of the Veteran's functioning during a pain flare-up for the relevant time period.

After considering all of the evidence of record, to include that set forth above, the Board finds that the criteria for a disability rating higher than 10 percent for low back disability were not met prior to May 9, 2012.  Specifically, the Veteran's range of motion findings in December 2008 included flexion to 80 degrees and a combined range of motion of at least 220 degrees, as did the November 2009 evaluation.  Both of these reflect greater mobility than the 30 to 60 degrees of flexion or the less than 120 degrees of motion combined required for a 20 percent disability rating, even when considering additional limitation due to factors such as pain and weakness, and with repetition or on flare-up.  While the Veteran testified at hearing in 2015 that his symptoms prior to the May 2012 VA examination were largely the same as those after that examination, this is not the disability picture captured by the objective data.  Rather, the May 2012 VA examination included range of motion findings which showed a marked decrease in mobility, from 80 degrees of forward flexion to only 30 degrees of forward flexion.  For this reason, the Board finds that the symptoms prior to the May 2012 VA examination were less severe than at that the time of the examination.  As there is no specific indication of the date on which the range of motion decreased, the seemingly arbitrary date selected by the RO, namely the date of the examination, is the earliest date at which the increase in disability is shown.

The Board notes that at the December 2008 VA examination, the Veteran reported having experienced some 20 incapacitating episodes in the previous year, including while on active duty.  However, the record does not reflect that the Veteran was ever prescribed bed rest by a physician with additional treatment by a physician, as required by the definition of "incapacitating episodes" in the rating criteria.  Moreover, the information does not include any computation of the amount of time implicated by the "incapacitating episodes" so as to determine if they totaled at least two weeks duration.

The Board also notes the discussion of the functional effects of pain flare-ups prior to May 2012 as referenced in the Board's remand.  The VA examiner in April 2016 was unable to provide an estimate of the impact of such pain flare-ups on the Veteran's disability picture, particularly in retrospect where the impact was not documented at the time.  The examiner noted that there were no contemporaneous records showing the effects of pain flare-ups.  The board notes that the Veteran himself was unable to describe the effects of the flare-ups to provider in November 2009, because they varied so widely.  Traditionally, VA has required repetitive motion testing on examination in an attempt to gauge the possible effects of flare-ups; in the Veteran's case, no resulting changes in mobility were shown.  Passive motion was compared to active motion in 2008 and found to reflect no differences.  The only indications which suggest the possible effects of pain flare-ups are thoses regarding the position in the range of motion where pain began.  In December 2008, the Veteran reported pain at the end points of all of his ranges of motion.  In November 2009, the Veteran reported having pain on lateral bending and lateral rotation on the right side, beginning at 20 degrees in each instance.  However, the resulting combined range of motion was still above 120 degrees.  With no evidence to show that the Veteran's pain flare-ups would have resulted in a disability picture more severe than a 10 percent disability rating, the Board must conclude that a rating in excess of 10 percent for low back disability prior to May 9, 2012 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.

 
ORDER

Entitlement to a disability rating in excess of 10 percent prior to May 9, 2012, is denied.


REMAND

The Veteran's appeal of the effective date of the grant of TDIU was certified to the Board separately from the appeal of the disability rating of the low back.  In the VA Form 9 Substantive Appeal filed in November 2015 requested that he be afforded a video conference hearing on this issue.  (See VA 9, received 12/01/2015, p. 1.)  Such a hearing has not yet been held and it is the purview of the RO to schedule video conference hearings.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Video Conference hearing.  Every effort should be made to schedule the hearing at a time and place convenient for the Veteran. The Veteran should be reminded that he must provide good cause for any failure to appear at the scheduled hearing.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


